

117 SRES 306 ATS: To authorize representation by the Senate Legal Counsel in the case of Jennifer Grappell v. Alberto M. Carvalho, et al.
U.S. Senate
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 306IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize representation by the Senate Legal Counsel in the case of Jennifer Grappell v. Alberto M. Carvalho, et al.Whereas, Senator Marco Rubio has been named as a defendant in the case of Jennifer Grappell v. Alberto M. Carvalho, et al., Case No. 21–cv–22016, currently pending in the United States District Court for the Southern District of Florida;Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend Members of the Senate in civil actions relating to their official responsibilities: Now therefore, be itThat the Senate Legal Counsel is authorized to represent Senator Rubio in the case of Jennifer Grappell v. Alberto M. Carvalho, et al.